Citation Nr: 1700124	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


 THE ISSUE

Entitlement to an effective date prior to December 17, 2010, for the grant of service connection for lumbar spine degenerative arthritis.


 REPRESENTATION

 The Veteran is represented by:  Virginia Department of Veterans Services


 ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel




 INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976 and from November 1977 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As will be discussed herein, the Veteran has effectively raised a claim that there is clear and unmistakable error in an October 1998 rating decision and a November 2008 rating decision that denied entitlement to service connection for a lumbar spine disability and denied reopening that claim, respectively.  As such, the Board is referring these claims to the RO for consideration.


 FINDINGS OF FACT

1.  The Veteran submitted an original claim of entitlement to service connection for lumbar spine disability that was received by VA on May 13, 1998.  This claim was denied by the RO in an October 1998 rating decision.  Despite received notice of this decision and notice of his appellate rights that same month, the Veteran did not perfect an appeal.  Further, he did not submit new and material evidence within the appeals period. 

2.  The Veteran submitted a claim to reopen the issue of entitlement to service connection for a lumbar spine disability that was received by VA on June 21, 2008.  This claim was denied in a November 2008 rating decision.  Despite received notice of this decision and notice of his appellate rights, he did not perfect an appeal.  Further, he did not submit new and material evidence within the appeals period. 

3.  The Veteran submitted another claim to reopen the issue of service connection for a lumbar spine disability, which was date-stamped as received on December 17, 2010.

4.  In a June 2011 rating decision, the RO reopened the Veteran's claim and granted entitlement to service connection for lumbar spine degenerative arthritis, to which it assigned a 20 percent rating, effective December 17, 2010.


 CONCLUSION OF LAW

The criteria for an effective date prior to December 17, 2010, for the grant of service connection for lumbar spine degenerative arthritis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the initial effective date assigned following the grant of service connection.  Once service connection was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The RO has obtained all of the private treatment records submitted or identified by the Appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was provided a VA examination pursuant to his underlying claim of entitlement to service connection.  There is no indication that this examination is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Regardless, the dispositive analysis pertaining to the Veteran's claim of entitlement to an effective date prior to December 17, 2010, for the grant of service connection for lumbar spine degenerative arthritis does not involve questions that are medical in nature and, thus, the evidence derived from a VA examination is not relevant herein.

Based on the above, the Board finds that VA's duty to assist the Veteran has been satisfied.  The Board will now address the merits of the Veteran's claim.

VA received the Veteran's original claim of entitlement to service connection for a lumbar spine disability that on May 13, 1998.  This claim was denied by the RO in an October 1998 rating decision.  Despite received notice of this decision and notice of his appellate rights that same month, the Veteran did not perfect an appeal.  Further, he did not submit new and material evidence within the appeals period.  Consequently, the October 1998 rating decision is final.

On June 21, 2008, VA received the Veteran's claim to reopen the issue of entitlement to service connection for a lumbar spine disability.  This claim was denied in a November 2008 rating decision.  Despite received notice of this decision and notice of his appellate rights, he did not perfect an appeal and he did not submit new and material evidence within the appeals period.  As such, the November 2008 rating decision is final.

The Veteran submitted another claim to reopen the issue of service connection for a lumbar spine disability, which was date-stamped as received on December 17, 2010.  In a June 2011 rating decision, the RO reopened the Veteran's claim and granted entitlement to service connection for lumbar spine degenerative arthritis, to which it assigned a 20 percent rating, effective December 17, 2010.  The Veteran perfected an appeal of the June 2011 rating decision, asserting that he is entitled to an effective date of May 13, 1998, the date his original claim of entitlement to service connection was received by VA.

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Further, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In support of his appeal, the Veteran asserts that an effective date earlier than December 17, 2010 is warranted because pertinent evidence existed at the time of the October 1998 and November 2008 rating decisions that was not associated with the record.  This evidence served, at least in part, as the basis for the grant of service connection in the June 2011 rating decision.  The Veteran and his representative assert that the evidence in question consisted of occupational treatment records from the Norfolk Naval Base, which were subsequently obtained from/submitted by the U.S. Department of Labor.  Because the Naval Base and the U.S. Department of Labor are both federal entities, the Veteran and his representative assert that VA's duty to assist required VA to undertake efforts to obtain them pursuant to his original claim of entitlement to service connection for a lumbar spine disability and the claim to reopen that issue.  VA's failure to do so, he asserts, is the basis for granting an earlier effective date.  Additionally, the Veteran asserts that an earlier effective date is warranted because VA did not provide him a VA examination consequent to his original service connection claim or the first claim to reopen that issue.

As discussed above, the applicable laws and regulations hold that the correct effective date for a reopened claim is either the date that claim was received by VA or the date entitlement arose, whichever is later.  The RO already determined that the Veteran's lumbar spine degenerative arthritis was incurred in or due to his active duty.  Accordingly, entitlement to service connection arguably arose the day after he separated from military service.  The date of claim at issue here, December 17, 2010, is later than the date entitlement arose and, thus it is the correct effective date.  The Veteran has not disagreed that the date of the claim that ultimately led to the June 2011 grant of service connection for his lumbar spine degenerative arthritis is December 17, 2010.

The Veteran's contentions ignore the prior final denials of his claim (in October 1998 and November 2008).  It appears as though the Veteran is attempting to vitiate the finality of the previous denials of his service-connected claim by contending that his post-service treatment records from a federal entity should be considered under 38 C.F.R. § 3.156(c) (2016).  Under this provision, VA will reconsider a claim if relevant, official service department records were available and obtainable at the time of the prior denial, but had not been associated with the record.  Post-service federal employment records, however relevant they may be, do not qualify under this provision.  As such, an earlier effective date is not warranted pursuant to this contention.

The allegation that VA failed to satisfy its duty to assist the Veteran pursuant to his May 13, 1998 and June 21, 2008 claims (by not obtaining his post-service federal employment records and/or not providing him a VA examination) are irrelevant in the context of an earlier effective date claim.  As such, VA's alleged failure to satisfy its duty to assist does not warrant an effective date prior to December 17, 2010.  That said, the Board finds that the Veteran's contentions reasonably raise the issue of whether the October 1998 and/or November 2008 rating decision contain clear and unmistakable error.  Accordingly, the Board has referred these claims to the RO for consideration.

The Veteran has not presented any other assertions or evidence that the date of claim that led to the June 2011 grant of service connection was prior to December 17, 2010.  As such, the Board finds that an effective prior to December 17, 2010, for the grant of service connection for lumbar spine degenerative arthritis is not warranted.

VA is bound by the law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  The regulations regarding the effective date for service connection derive their authority from the United States Code.  38 U.S.C.A. § 5110.  It is the function of Congress to make law, and the function of VA, including the Board, to faithfully implement those laws.  The Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).


ORDER

An effective date prior to December 17, 2010, for the grant of service connection for lumbar spine degenerative arthritis is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


